On the 27th day of September, 1910, judgment was rendered against appellant in the district court of McCurtain county for larceny of horses, and he was sentenced to imprisonment in the state penitentiary for a period of ten years. Appellant attempted to prosecute an appeal from this judgment but he did not file a transcript of the record in this court until the 28th day of April, 1911, which was more than six months after the rendition of the judgment and after the statutory time within which an appeal should be taken had expired. This court therefore did not acquire jurisdiction of this case and the appeal is dismissed.